Title: I. Joseph Anderson to the President, 23 February 1791
From: Anderson, Joseph
To: Washington, George


When I last did myself the Honor of waiting upon your Excellency, on the Subject of my application, now before you, Mr. Lear inform’d me, that something had been Suggested, to my disadvantage, respecting a transaction between Major Jaquet and myself, relative to some Certificates.
In Order to set that business in a proper point of View, I have  for your Excellency’s satisfaction Obtain’d from Major Jaquet, a Certificate, Containing a Statement of the facts attending it, By which Your Excellency will perceive whether I deserve censure on the Subject.
Your Excellency will please to Observe, that Major Jaquet acknowledges, to have Receiv’d from me, Miami Land Warrants, to the amount of the Certificates I have Receiv’d from him, at a price fixed by himself. On his seting the price on the Warrants, I thought it considerably Less than their Real Value. He therefore agreed to allow me the equity of Redemption at any period within three years, Upon the Terms, Contain’d in the Certificate. I have thought it adviseable to explain this part of the Certificate, in order that Your Excellency might clearly understand, the Real principles of Our Settlement.
It gives me Very Sensible pain to have caus’d your Excellency so much trouble. But sundry circumstances having interven’d (since I first made application to Your Excellency,) which I cou’d not possibly foresee, I must crave your Excellencys forgiveness for my Obtrusions. And Permit me to assure you Sir, that I hold your approbation of my Character more Dear, than any Emoluments I might derive from the Office I Solicit.
Not having the Honor of being personally known to your Excellency, I feel myself imbarrass’d, in requesting the Special indulgence, of waiting on your Excellency in person.
To your Excellency I look up as to a Common Parent, and have no doubt Sir, but what you will do me all the Justice, to which my Small claims to merit may entitle me. I am Sir, with every Sentiment of the highest Respect your Excellencys most Obedt. Servt.

Jos Anderson

